Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  	Applicant's submission filed on 11/01/2021 has been entered. Claims 21-27 are allowed.  Claims 1-20, 28 are canceled. 


Response to Arguments

With regards to Claim objections. Applicant amendment overcome the objection. Therefore, the objection is withdrawn. 

With regards to specification objection. Applicant amendment overcome the objection. Therefore, the objection is withdrawn. 









		Reason for allowance
With regards to claim 21
Kansal et al.  Publication No. US 2008/0153449 A1 teaches 
 providing the messaging application for consolidating messages of a plurality of communication mechanisms, wherein the plurality of communication mechanisms comprising at least one email service and at least one instant messaging (IM) service, wherein the messaging application presents the user's email messages and IM messages together in one scrollable user interface (Fig.2; Para 0009);
	receiving, on the messaging application, a setting of the user for identifying at least one email address of a person and at least one IM service
identification of the person (Para 0041 &0042)

	communicating, by the messaging application, with one or more servers of the at least one email service to retrieve email messages that the user has had with the person via the at least one email service; communicating, by the messaging application, with one or more servers of the at least one service to retrieve IM messages that the user has had with the person via the at least one IM service (Fig.2; Para 0045)

displaying, on the scrollable user interface, a plurality of messages comprising the retrieved email messages and the retrieved IM messages such that the retrieve's email and IM messages are navigable on the scrollable user interface (Fig.2; Para 0049);
	wherein displaying the plurality of messages comprises presenting, on the scrollable user interface in a chronological order, a first group of messages comprising email messages and IM messages that occurred in a first time window among the retrieved email messages and the retrieved IM messages
(Fig.2; Para 0049) 
	wherein displaying the plurality of messages further comprises presenting a link  at the top of the first group of messages(Fig.3, Para 0061). 

The independent claim 21 is allowable over prior arts in record. The prior arts of do not fairly teach in whole or make obvious:
wherein displaying the plurality of messages comprises presenting, on the scrollable user interface in a chronological order, a first group of messages comprising email messages and IM messages that occurred in a first time window among the retrieved email messages and the retrieved IM messages, wherein displaying the plurality of messages further comprises presenting a link after a first email message of the first group of messages and between the first email message and another message of the first group of messages; and in response to selection of the link, activating an email application of the user device to present a second email message that immediately preceded the first email message but occurred outside the first time window, wherein the email application displays a screen listing the second email message together with the first email message.
There is no prior art, whether singly or in combination, teach or suggest the above limitation together in conjunction with the other limitations of the independent claim, therefore these reason put the claims in condition for allowance.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/Primary Examiner, Art Unit 2445